Judgment unanimously affirmed. Memorandum: Upon our independent review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The jury was in the best position to evaluate the credibility of the witnesses and we cannot say, based upon this record, that they failed to give the evidence the weight it should be accorded.
The court properly denied defendant’s motion for a mistrial based upon bolstering testimony. The court sustained defendant’s objection to the testimony and gave curative instructions to the jury. Because identification was not an issue in this case, the prejudicial impact of this testimony was minimal and a mistrial was not required.
We have examined the points raised in defendant’s pro se brief and find them lacking in merit. (Appeal from judgment of Monroe County Court, Wisner, J.—burglary, first degree.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.